TAMM, Circuit Judge, concurring:
The Nuclear Regulatory Commission1 ruled that prior to approval of a license amendment permitting expansion of a nuclear plant’s spent fuel pool capacity, there must be a determination concerning future spent fuel storage. Specifically, there must be a determination whether it is reasonably probable that an offsite fuel repository will be available when the operating license of the nuclear plant in question expires. We remand this case to the Commission for appropriate proceedings devoted to determining whether such a reasonable probability exists.
Although I concur in the court’s opinion, I write separately to emphasize my belief that section 102(2)(C) of the National Environmental Policy Act of 1969 2 and section 103(d) of the Atomic Energy Act of 19543 mandate the determination that the Commission identified in this case. In addition, if the Commission determines it is not reasonably probable that an offsite waste disposal solution will be available when the licenses of the plants in question expire, it then must determine whether it is reasonably probable that the spent fuel can be stored safely onsite for an indefinite period. Answers to these inquiries are essential for adequate consideration of the safety and environmental standards of the relevant statutes. It is undisputed that questions involving storage and disposal of nuclear waste pose serious concerns for health and the environment. See Vermont Yankee Nuclear Power Corp. v. NRDC, 435 U.S. 519, 538-39, 98 S.Ct. 1197, 1208-09, 55 L.Ed.2d 460, 475-76 (1978).
This interpretation of the relevant statutes is consistent with the recent decision of the Second Circuit in NRDC v. NRC, 582 F.2d 166 (2.d Cir. 1978). The court of ap*242peals in that case held that the Commission need not halt licensing of nuclear plants pending a determination that an approved method of permanent nuclear waste disposal exists. The Second Circuit decided that congressional intent is satisfied by a reasonable assurance that a safe method for permanent disposal of wastes will be available when needed. See id. at 171-75. Our opinion merely remands this case to the Commission for such proceedings as it deems appropriate to determine whether there is reasonable assurance that an offsite storage solution will be available when needed — in this case, by the years 2007-2009.

. The decision was rendered by the Commission’s Atomic Safety and Licensing Appeal Board.


. 42 U.S.C. § 4332(2)(C) (1976).


.42 U.S.C. § 2133(d) (1976).